DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Light-Condensing Device.
The disclosure is objected to because of the following informalities: 
Description of the Related Art [0002]: Use “though” instead of “through” for the start of the 2nd sentence if the intention is to juxtapose the planar structure of a light-condensing device rotating to track the sun with the reflective mirrors having fixed trajectories.
Summary of Invention [0005-0007]: Each paragraph starts with “in the technical solution
Description of Preferred Embodiments [0014-0016]: Each paragraph starts with “in the embodiment” which implies only one embodiment for the entire application. The paragraphs should start with “in one embodiment”, as there seem to be multiple embodiments of one invention which differ based on their components (universal ball and rod in paragraph [00015] vs. mounting frame in paragraph [0014]).
Appropriate correction is required.

Claim Objections
Claims 1 - 4 are objected to because of the following informalities: 
Claims 1 – 3 include references to single instances of components introduced in the plural without stating which of the instances they are referring to:
In claim 1, “more than one mounting frame structure” is recited in lines 2-3. Subsequently, this is referred to only in the singular “the mounting frame structure” in claim 1 lines 5, 10, 15-16, claim 2 line 2, and claim 3 lines 4-5.
In claim 1, “more than one rotating device” is recited in lines 7. Subsequently, this is referred to only in the singular “the rotating device” in claim 1 line 14, claim 2 line 1, and claim 3 line 1.
In claim 1, “more than one reflective mirror” is recited in lines 7. Subsequently, this is referred to only in the singular “the reflective mirror” in claim 1 line 20, claim 2 lines 3, 4, and 6, and claim 3 lines 4 and 7.
In claim 1, “more than one driving device” is recited in lines 12. Subsequently, this is referred to only in the singular “the driving device” in claim 2 line 7 and claim 3 line 7.
In claim 1, “more than one guide rail” is recited in lines 12. Subsequently, this is referred to only in the singular “the guide rail” in claim 2 line 7 and claim 3 line 7
In claim 1, “more than one telescopic device” is recited in lines 12. Subsequently, this is referred to only in the singular “the telescopic device” in claim 2 line 6 and claim 3 line 6.
In claim 2, line 4 is missing a space between “…axis line…” and “…which the reflective mirror (4)…”.
In claim 2 lines 4-5, “…an axis line which the reflective mirror (4) rotated by and an axis line which the mounting frame (3) rotated by…” are in past tense but the claim must be in simple present tense. Additionally, “…rotated by…” suggests that one objected is rotated by another object, rather than one object rotates around another object. It is suggested that “…rotated by…” be modified to “… rotates around…” or “…is rotated around…”.
In claim 1 line 18, “…a curving radian of each of the guide rails is different from each other…” is not grammatically correct; “…different from each other…” can only be used to compare plural objects but “…is…” is singular.
In claim 4, it appears that “…an extremity of each of the guide rails…” is the physical position of an end of each of the guide rails while “…an extremity of a declination angle of the sun…” corresponds to an angle. The claim is improper because a physical position in space cannot be an angle. Interpretation for the purposes of the examination is that “…an extremity of…” a guide rail corresponds to an extremity of a declination angle of the sun.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
"energy-collecting structure" in claim 1. Generic placeholder “structure”, function is “energy-collecting”, and no structure recited in the claim for meeting claim limitation. 
"rotating device" in claim 1. Generic placeholder “device”, function is “rotating”, and no structure recited in the claim for meeting claim limitation. In the specification, the mounting frame and universal ball-rod assembly are identified as two embodiments of the rotating device.
"driving device" in claims 1-3. Generic placeholder “device”, function is “driving”, and no structure recited in the claim for meeting claim limitation.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “energy-collecting device”  in claim 1, lines 2, 4, and 21 invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. "Energy-collecting structure" is not defined in any structural terms and it is unclear whether the application refers to a commonly used structure in the art, for example a Stirling engine, or some other energy-collecting structure better suited for the claimed invention. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim limitation “driving device” in claim 1 lines 12, 13, 17, claim 2 line 7, and claim 3 line 7 invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. "Driving device" is not defined in any structural terms or by reference to some commonly used driving device that can fulfill the functional limitations (e.g. linear actuator). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structures, materials, or acts perform the entire claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structures, materials, or acts disclosed therein to the functions recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed functions and clearly links or associates the structures, materials, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kinoshita (US6820611B2) teaches a heliostat consisting of a rotating mounting platform structure and a plurality of mirror-rotating assemblies comprising a plurality of mounting frame structures, a plurality of rods, a plurality of guide rails, and a plurality of rotating devices. Ezawa & Kawaguchi (JP2010101594A) teaches a heliostat comprising a mounting platform structure, mounting frame structure, and a plurality of mirror assemblies, each mirror assembly including a mirror, a rotating device consisting of a universal ball and joint, and a telescopic device, and the mirrors reflecting light to an energy-collecting structure. Nguyen (2016) teaches solar trackers consisting of a rotating mounting frame and a plurality of solar panels that rotate independently inside the frame, the axes of rotation of the rotating mounting frame and each solar panel being perpendicular to each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY W. MUNUHE whose telephone number is (571)272-4763. The examiner can normally be reached 8:00 - 17:00 Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY WACHIRA MUNUHE/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762